DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 15, and 20 have been amended.
Claims 1-20 have been examined.
The drawing objections in the previous Office Action have been addressed and are withdrawn.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Optimizations Enabled by a Decoupled Front-End Architecture” by Reinman et al. (hereinafter referred to as “Reinman”) in view of US Patent No. 6,119,222 by Shiell et al. (hereinafter referred to as “Shiell”). 
Regarding claim 1, Reinman discloses:
an apparatus, comprising: a unified queue having a plurality of entries, each entry configured to store information associated with at least one instruction, the information comprising...a prediction information portion... (Reinman discloses, at § 1, a processor, i.e., apparatus, that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.); 
the unified queue configured to update the prediction information portion of each entry responsive to a prediction block... (Reinman discloses, at § 1, the entries store predicted addresses from the branch predictor, which discloses updating the entries.).
Reinman does not explicitly disclose that the aforementioned queue entries include an identifier portion and a tag information portion corresponding to the at least one instruction associated with the instruction identifier portion, updating the tag information portion of each entry responsive to a tag and TLB block.
However, Reinman does disclose:
an identifier portion that identifies instructions (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
a tag information portion corresponding to the at least one instruction associated with the instruction identifier portion, updating the tag information portion of each entry responsive to a tag and TLB block (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses corresponding to instructions, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 2, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman also discloses:
wherein the unified queue is configured to allocate a first entry by storing... (Reinman discloses, at § 1, storing entries in the fetch target queue (FTQ), which discloses allocating a first entry.).
Reinman does not explicitly disclose that the aforementioned storing is of an identifier associated with the at least one instruction in the identifier portion of first entry.
However, Reinman does disclose:
storing an identifier portion associated with an instruction in an entry of a queue (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 3, Reinman, as modified, discloses the elements of claim 2, as discussed above. Reinman also discloses:
wherein the unified queue is configured to receive first prediction information associated with the first entry from the prediction block and store the first prediction information in the prediction information portion of the first entry (Reinman discloses, at § 1, the FTQ has a plurality of entries that store predicted address information, which discloses receiving and storing prediction information from a predictor.).

Regarding claim 4, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman also discloses:
wherein the first prediction information is received from a first predictor having a first latency (Reinman discloses, at § 1, the predicted addresses are received from a branch predictor, which inherently has a first latency.).

Regarding claim 5, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman also discloses:
wherein: the unified queue is configured to allocate a second entry... (Reinman discloses, at § 1, storing entries in the fetch target queue (FTQ), which discloses allocating a second entry.); and 
the unified queue is further configured to receive updated first prediction information associated with the first entry from the prediction block, store the updated first prediction information in the prediction information portion of the first entry, and invalidate the second entry based on the updated first prediction information (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry.).
Reinman does not explicitly disclose that the aforementioned storing is of an identifier associated with the at least one instruction in the identifier portion of second entry.
However, Reinman does disclose:
storing an identifier portion associated with an instruction in an entry of a queue (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, Reinman, as modified, discloses the elements of claim 5, as discussed above. Reinman also discloses:
...a second predictor, the second predictor having a second latency longer than the first latency (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
Reinman does not explicitly disclose wherein the updated first prediction information is received from the aforementioned second, longer latency predictor. 
However, Reinman does disclose:
providing a more accurate prediction with a lower latency predictor (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 7, Reinman, as modified, discloses the elements of claim 3, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured to request that the tag and TLB block provide first tag information associated with the first entry in response to storing the first prediction information in the prediction information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
request that the tag and TLB block provide first tag information associated with the first entry in response to storing the first prediction information in the prediction information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a TLB translating logical addresses that have been predicted to physical addresses, which is predicated upon the logical addresses first being predicted.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 8, Reinman, as modified, discloses the elements of claim 7, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured to receive the first tag information from the tag and TLB block and store the first tag information in the tag information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
wherein the unified queue is configured to receive the first tag information from the tag and TLB block and store the first tag information in the tag information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 9, Reinman, as modified, discloses the elements of claim 8, as discussed above. Reinman also discloses:
wherein the unified queue is configured to request that a data access block retrieve at least one instruction associated with the first entry... (Reinman discloses, at § 1, the instructions that correspond to the predicted addresses are to be fetched, i.e., retrieved.).
Reinman does not explicitly disclose that the aforementioned retrieving is in response to storing the first tag information in the tag information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
in response to storing the first tag information in the tag information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses, i.e., tag information portion, which is a predicate to fetching the instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 10, Reinman, as modified, discloses the elements of claim 7, as discussed above. Reinman also discloses:
where in the unified queue is configured to request that a data access block retrieve at least one instruction associated with the first entry... (Reinman discloses, at § 1, the instructions that correspond to the predicted addresses are to be fetched, i.e., retrieved.).
Reinman does not explicitly disclose that the aforementioned retrieving is in response to storing the first prediction information in the prediction information portion of the first entry.
However, in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
the first prediction information in the prediction information portion of the first entry (Shiell discloses, at col. 9, lines 15-28, a TLB translating logical addresses that have been predicted to physical addresses, which is predicated upon the logical addresses first being predicted.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 12, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman also discloses:
integrated into an integrated circuit (IC) (Reinman discloses, at § 1, a processor, which discloses an IC.).

Regarding claim 13, Reinman, as modified, discloses the elements of claim 12, as discussed above. Reinman also discloses:
Integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter (Reinman discloses, at § 1, a PC, which discloses a computer.).

Regarding claim 14, Reinman discloses:
an apparatus, comprising: a means for queueing, the means for queueing having a plurality of entries, each entry configured to store information associated with at least one instruction, the information comprising... a prediction information portion... –Examiner’s note—The means for queueing invokes § 112(f) and is limited to the unified queue and scheduler described, e.g., at ¶ [0023] of the specification, and equivalents.--(Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.); 
the means for queueing configured to update the prediction information portion of each entry responsive to a means for prediction –Examiner’s note—The means for prediction invokes § 112(f) and is limited to the branch prediction block described, e.g., at ¶ [0024] of the specification, and equivalents.-- (Reinman discloses, at § 1, the entries store predicted addresses from the branch predictor, which discloses updating the entries.).
Reinman does not explicitly disclose that the aforementioned queue entries include an identifier portion and a tag information portion corresponding to the at least one instruction associated with the instruction identifier portion, the means for queueing further is configured to update the tag information portion of each entry responsive to a means for providing tag information.
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
a tag information portion corresponding to the at least one instruction associated with the instruction identifier portion and updating the tag information portion of each entry responsive to a means for providing tag information, and an address based on the tag information portion –Examiner’s note—The means for providing tag information invokes § 112(f) and is limited to the tag and TLB block described, e.g., at ¶ [0025] of the specification, and equivalents.-- (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses corresponding to instructions, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 15, Reinman also discloses:
a method, comprising...receiving a first prediction associated with the first instruction and storing the first prediction in the first entry... (Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion.);
Reinman does not explicitly disclose receiving an instruction identifier associated with a first instruction at a unified queue; storing the instruction identifier in a first entry of the unified queue.
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an instruction identifier.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include receiving and storing the tag (identifier) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
receiving and storing first tag and translation information associated with the first instruction in the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses associated with instructions, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Reinman, as modified, discloses the elements of claim 15, as discussed above. Reinman also discloses:
receiving an updated first prediction associated with the first instruction (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry.).

Regarding claim 17, Reinman, as modified, discloses the elements of claim 15, as discussed above. Reinman also discloses:
wherein the first prediction is received from a first predictor having a first latency (Reinman discloses, at § 1, the predicted addresses are received from a branch predictor, which inherently has a first latency.);
...a second predictor, the second predictor having a second latency longer than the first latency (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
Reinman does not explicitly disclose wherein the updated first prediction is received from the aforementioned second, longer latency predictor. 
However, Reinman does disclose:
providing a more accurate prediction with a lower latency predictor (Reinman discloses, at § 5.3, a two level predictor having a smaller L1 BTB, which is faster and less accurate, and a larger L2 BTB, which is slower and more accurate. See also Table 2(a) and § 7.3.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 18, Reinman, as modified, discloses the elements of claim 16, as discussed above. Reinman also discloses:
replacing the first prediction with the updated first prediction in the first entry and taking corrective action in the unified queue, in response to the updated first prediction associated with the first instruction conflicting with the first prediction stored in the first entry; and retaining the first prediction in the first entry, in response to the updated first prediction associated with the first instruction not conflicting with the first prediction stored in the first entry (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry, which discloses that when no mispredict is detected, no flush occurs, i.e., the entries are retained.).

Regarding claim 19, Reinman, as modified, discloses the elements of claim 18, as discussed above. Reinman also discloses:
wherein the corrective action comprises invalidating all entries of the unified queue that are newer than the first entry which received the updated first prediction (Reinman discloses, at § 3.2, detecting a mispredict, which involves receiving and storing an updated prediction in the prediction information portion of the first entry and, at Figure 3, flushing entries newer than the mispredicted entry, which discloses that when no mispredict is detected, no flush occurs, i.e., the entries are retained.).

Regarding claim 20, Reinman discloses:
a non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to...receive a first prediction associated with the first instruction and store the first prediction in the first entry (Reinman discloses, at § 1, a processor that includes a fetch target queue (FTQ), which has a plurality of entries configured to store information associated with instructions, and that the FTQ entries store predicted address information, which discloses a prediction information portion. Reinman also discloses, at § 6, implementing the processor in a simulator, which discloses non-transitory computer-readable storage media with instructions.);
Reinman does not explicitly disclose receiving an instruction identifier associated with a first instruction at a unified queue; storing the instruction identifier in a first entry of the unified queue; receiving first tag and translation information associated with the first instruction; storing the first tag and translation information in the first entry.
However, Reinman does disclose:
an identifier portion (Reinman discloses, at § 5.1, each entry of a fetch target buffer (FTB) includes a tag, which discloses an identifier portion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include receiving and storing the tag (identifier portion) from the FTB because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., instruction fetching) Sheill discloses:
receiving and storing first tag and translation information associated with the first instruction in the first entry (Shiell discloses, at col. 9, lines 15-28, a branch target buffer includes physical addresses associated with instructions, i.e., tag information portion, which are translated from logical addresses by a TLB, which discloses updating responsive to a tag and TLB block.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to include the physical address (tag information portion) because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reinman in view of Shiell in view of US Publication No. 2005/0108508 by Hebda et al. (hereinafter referred to as “Hebda”).
Regarding claim 11, Reinman, as modified, discloses the elements of claim 1, as discussed above. Reinman does not explicitly disclose wherein the unified queue is configured as a circular buffer, and wherein the unified queue further comprises a free pointer, a prediction pointer, a tag pointer, and a data pointer. 
However, in the same field of endeavor (e.g., instruction reading) Hebda discloses:
wherein the unified queue is configured as a circular buffer, and wherein the unified queue further comprises a free pointer, a prediction pointer...(Hebda discloses, at ¶ [0022], a circular queue with a write pointer to the next open location, i.e., free pointer, and next UIP pointer, i.e., a prediction pointer, since the next UIP is a predicted next instruction to read, i.e., target.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ to be implemented as a circular queue having a free and prediction pointer because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also, in the same field of endeavor (e.g., instruction fetching) Shiell discloses:
a tag pointer and a data pointer (Shiell discloses, at col. 9, line 67-col. 10, line 3, a tag field, which discloses a tag pointer and, at col. 7, lines 24-27, a fetch pointer, i.e., data pointer.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinman’s FTQ, as modified by Hebda, to include a tag pointer and data pointer because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On pages 8-12 of the response filed November 15, 2022 (“response”), the Applicant presents several arguments in support of the position that Reinmann does not disclose the tag information in the independent claims. For example, the Applicant argues, on page 11, “the "tag" in the "FTB Entry" in Reinman cannot be "tag information" that is used to obtain an "instruction" as a prefetched instruction.”
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that the office action does not interpret Reinmann’s tag as the claimed tag information. As discussed above, e.g., at page 3, each entry of Reinmann’s fetch target buffer (FTB) includes a tag, which discloses the claimed identifier portion. (emphasis supplied) Thus, Reinmann is not cited as teaching the claimed tag information. Instead, Reinmann is cited as including a tag that discloses the claimed identifier portion. Tags are generally used to identify entries. The Examiner regrets any confusion that may have been caused by the inconsistent use of terminology across the references and the claims. It is, in fact, Shiell that is cited as disclosing the claimed tag information, as discussed above. Accordingly, the Appilcant’s arguments are deemed unpersuasive. 

On page 12 of the response the Applicant presents arguments related to decoupling. 
Though fully considered, the Examiner respectfully disagrees. These arguments were previously presented in the response filed April 29, 2022 and responded to in the office action dated August 26, 2022. In the interest of brevity, the response is not duplicated here. 

On pages 12-13 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183